Citation Nr: 0715507	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-42 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.	Entitlement to service connection for hearing loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel





INTRODUCTION

The veteran had active military service from May 1972 to May 
1976.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) Providence, Rhode 
Island.  

Regrettably, since further development of the evidence is 
required before deciding the claims on appeal, this case is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.


REMAND

The Board notes at the outset that the Veterans Claims 
Assistance Act (VCAA) was signed into law on November 9, 
2000, and it prescribed several essential requirements 
regarding VA's duties to notify and assist a claimant with 
the evidentiary development of a pending claim for 
compensation or other benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2006).

Also during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 
5, 2007), which held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements are:  
(1) veteran status; (2) existence of a disability;          
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application  for 
"service connection" therefore, VA is required to review 
the information and evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and  an 
effective date for the award of benefits will be assigned 
if service connection       is awarded.

Thus far, in its adjudication of the claims on appeal, the RO 
has issued to the veteran a November 2003 notice letter 
explaining the significance of the VCAA's duties to notify 
and assist in the development of these claims -- including 
information pertaining to whose responsibility, his or VA's, 
it was to obtain further relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 186- 87 (2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  That 
notwithstanding,  he has not yet received notice of the 
downstream disability rating and effective date elements of 
his claims, in accordance with the holding in 
Dingess/Hartman.  See also Dunlap v. Nicholson, No. 03-320 
(U.S. Vet. App. Mar. 22, 2007).  So he should be provided a 
supplemental notice letter that includes a discussion of 
these specific elements.

Prior to resolution of the pending claims on their respective 
merits, other development is also warranted.  The specific 
circumstances under which the veteran alleges that his 
claimed hearing loss and tinnitus conditions had their onset 
purportedly involved significant noise exposure during the 
course of his occupational duties with the U. S. Air Force as 
an aircraft maintenance specialist.  

As the preliminary requirement in adjudicating his claims, 
there must be competent evidence confirming the veteran 
currently has hearing loss and tinnitus.  This usually comes 
in the way of a clinical diagnosis of these conditions.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for          service-
connected disease or injury to cases where such incidents 
have resulted            in a disability. ...In the absence of 
proof of present disability there can be no     valid 
claim.").

On review of the record on this subject, unfortunately, there 
is no VA examination report on file or other relevant 
information confirming whether the veteran in fact has these 
alleged disorders -- and this includes indicating if he has 
hearing loss of sufficient severity to be considered an 
actual disability by VA standards.  See 38 C.F.R. § 3.385 
(2006).  Significantly, however, his lay testimony that he 
experiences relevant symptoms is probative evidence in 
establishing the existence of these conditions, and 
particularly concerning a more subjective condition such as 
tinnitus (i.e., ringing in his ears).  See, e.g., Palczewski 
v. Nicholson, No. 04-1001 (U.S. Vet. App. Apr. 24, 2007) 
(current record showing lay evidence of symptoms of tinnitus 
and also during service entitled the claimant to a medical 
examination).  

For purposes of more in-depth evaluation to confirm these 
conditions, this can be accomplished through a VA 
examination, which is being requested based on 
current symptoms and the veteran's purported noise exposure 
in service, for reasons indicated further below.  In addition 
to the initial criterion of a current disability, however, 
the condition in question must be causally related to service 
to set forth a valid claim for service connection.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."); 38 C.F.R. § 3.303(d).  See, too, 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

A review of just the veteran's service medical records (SMRs) 
does not reflect evaluation or treatment for hearing 
problems, or reported noise exposure.  But the lack of 
documented symptoms in service, as will be explained, does 
not preclude a valid claim for hearing loss or other auditory 
impairment.  In any event, his SMRs do not contain a copy of 
his military separation examination, which would routinely 
include a separation audiogram and provide a basis of 
comparison with the audiometric findings previously noted 
when entering service, as potential evidence of hearing 
impairment.  So while his separation examination report is 
not essential to his claims, it may prove to be useful in 
establishing it.  An additional personnel records request is 
therefore warranted to attempt to obtain this report.  See 38 
C.F.R. § 3.159(c)(2).


Regardless, as mentioned, the veteran has indicated that 
during service he regularly was stationed in proximity to jet 
aircraft.  And his DD Form 214 shows that his military 
occupational specialty (MOS) was aircraft maintenance 
mechanic specialist.  He also received certificates 
indicating his completion of training during service in the 
maintenance of jet engine aircraft, including B-52 bombers.  
Considering even that there is no documented evidence of 
hearing loss thus far, the absence of audiometric findings 
conclusively showing hearing loss in service does not 
preclude a claimant from establishing entitlement to service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Rather, service connection still may be granted when 
there is a post-service diagnosis of hearing loss, as well as 
medical evidence indicating this disability is causally 
related to service.  See Hensley v. Brown, 5 Vet. App. 155, 
158 (1993).

Also, the claim pertaining to tinnitus would likewise take 
into consideration relevant lay evidence of in-service noise 
exposure from the veteran (absent an objective history of the 
same).  See generally, Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006) (where lay evidence provided is 
credible and competent, the absence of contemporaneous 
medical documentation does not preclude further inquiry as to 
the etiology of the claimed disorder).

Hence, a VA audiological examination is needed to determine 
whether the veteran currently experiences the conditions 
claimed, and provided this is established, to ascertain 
whether they are related to his alleged acoustic trauma in 
service (including consideration of his assertions regarding 
the noise exposure he experienced during service in the 
capacity mentioned, and any documentation of relevant 
treatment therein that may also be obtained).  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006) (VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim).   



Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.	Prior to any further adjudication of 
the claims on appeal for service 
connection for hearing loss and 
tinnitus, send the veteran another VCAA 
letter in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 
and all other applicable legal 
precedent.  This additional letter, 
consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b),   must 
include an explanation of the 
information or evidence needed to 
establish a downstream 
disability rating and effective date 
for these claims, as recently outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 
aff'd sub nom. Hartman v. Nicholson, 
No. 2006-7303 (Fed. Cir. Apr. 5, 2007).  
See also Dunlap v. Nicholson, 
No. 03-320 (U.S. Vet. App. Mar. 22, 
2007)

2.	Contact the National Personnel 
Records Center (NPRC), and any other 
appropriate sources, and request a copy 
of the veteran's military 
separation examination (he was 
discharged from active duty service in 
May 1976).

3.	Schedule the veteran for a VA 
examination, including an audiogram and 
Maryland CNC speech recognition test, 
to determine the nature, severity, and 
etiology of any current bilateral 
hearing loss and tinnitus he may have.  
Conduct all diagnostic testing and 
evaluation needed to make these 
determinations. 

The examiner is then requested to 
indicate whether the veteran currently 
has bilateral hearing loss sufficiently 
severe to meet the threshold minimum 
requirements of 38 C.F.R. § 3.385 to be 
considered a disability by 
VA standards, and further, whether he 
has tinnitus.  If either condition is 
present, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (i.e., 50 percent or 
greater probability) the veteran's 
bilateral hearing loss and/or tinnitus 
is etiologically related to his 
military service, including especially 
any acoustic trauma that he may have 
sustained during service in his 
capacity as a jet aircraft mechanic, 
but also taking into consideration his 
medical, occupational and recreational 
history prior to and since service.  
The examiner should discuss the 
rationale for all opinions expressed.

If no opinion can be rendered, without 
resorting to pure speculation, explain 
why this is not possible.  Also, in 
order to facilitate making these 
important determinations, the examiner 
should review the relevant medical 
history in the veteran's claims file, 
including a complete copy of this 
remand.  

4.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  Stegall v. West, 11 
Vet. App. 268 (1998).



5.	Then readjudicate the claims for 
service connection for hearing loss and 
tinnitus in light of the additional 
evidence obtained.  If these claims are 
not granted to the veteran's 
satisfaction, prepare a supplemental 
statement of the case (SSOC) and send 
it to him and his representative.  Give 
them time to respond before returning 
the file to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




